Exhibit 10.3

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), effective as
of March 12, 2009 (the “Effective Date”), is entered into by and between Maguire
Properties, Inc., a Maryland corporation (the “REIT”), Maguire Properties, L.P.,
a Maryland limited partnership (the “Operating Partnership”) and Shant
Koumriqian (the “Executive”). This Agreement amends and restates in its entirety
that certain employment letter agreement dated July 27, 2004, as amended, by and
between the REIT, the Operating Partnership and the Executive (the “Original
Agreement”);

WHEREAS, the parties previously entered into the Original Agreement, which set
forth the terms of the Executive’s employment with the REIT and the Operating
Partnership (collectively, the “Company”); and

WHEREAS, the parties now desire to amend and restate the Original Agreement on
the terms and conditions set forth herein, and to supersede the Original
Agreement in all respects effective as of the Effective Date.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on the Effective Date and ending on
March 12, 2014 (the “Initial Termination Date”); provided, however, that this
Agreement shall be automatically extended for one additional year on the Initial
Termination Date and on each subsequent anniversary of the Initial Termination
Date, unless either the Executive or the Company elects not to so extend the
term of the Agreement by notifying the other party, in writing, of such election
not less than sixty (60) days prior to the last day of the term as then in
effect.

2. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, the Executive shall serve as Executive Vice
President, Chief Financial Officer of the REIT and the Operating Partnership and
shall perform such employment duties as are usual and customary for such
position. During the Employment Period, the Executive shall be a member of the
Executive Committee of the Company (if such a committee exists), and the
Executive shall report directly at all times to the Chief Executive Officer of
the Company. The Executive shall have significant interface with the Board of
Directors of the REIT (the “Board”), investors, analysts, lenders and other
major stakeholders in the Company. At the Company’s request, the Executive shall
serve the Company and/or its subsidiaries and affiliates in other offices and
capacities in addition to the foregoing consistent with the Executive’s position
as Executive Vice President, Chief Financial Officer of the REIT and the
Operating Partnership. In the event that the Executive, during the Employment
Period, serves in any one or more of such additional capacities, the Executive’s
compensation shall not be increased beyond that specified in Section 2(b) of
this Agreement. In addition, in the event the Executive’s service in one or more
of such



--------------------------------------------------------------------------------

additional capacities is terminated, the Executive’s compensation, as specified
in Section 2(b) of this Agreement, shall not be diminished or reduced in any
manner as a result of such termination for so long as the Executive otherwise
remains employed under the terms of this Agreement.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially full-time attention and time during normal business hours to the
business and affairs of the Company. During the Employment Period it shall not
be a violation of this Agreement for the Executive to (A) serve on corporate,
civic or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions or (C) manage his personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement. It is expressly understood and agreed that to
the extent that any such activities have been conducted by the Executive prior
to the Effective Date, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) subsequent to the Effective
Date shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company; provided that no such activity that
violates any written non-competition agreement between the parties shall be
permitted.

(iii) During the Employment Period, the Executive shall perform the services
required by this Agreement at the Company’s principal offices located in
downtown Los Angeles (the “Principal Location”), except for travel to other
locations as may be necessary to fulfill the Executive’s duties and
responsibilities hereunder.

(b) Compensation, Benefits, Etc.

(i) Base Salary. During the Employment Period, the Executive shall receive a
base salary (the “Base Salary”) of $350,000 per annum, as the same may be
increased thereafter pursuant to the Company’s normal practices for its
executives. The Base Salary shall be paid at such intervals as the Company pays
executive salaries generally. During the Employment Period, the Base Salary
shall be reviewed at least annually for possible increase in the Company’s
discretion. Any increase in Base Salary shall not serve to limit or reduce any
other obligation to the Executive under this Agreement. The Base Salary shall
not be reduced after any such increase and the term “Base Salary” as utilized in
this Agreement shall refer to Base Salary as so increased.

(ii) Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, an annual cash performance bonus (an “Annual Bonus”) under
the Company’s bonus plan or plans applicable to senior executives. The
Executive’s target Annual Bonus shall be 100% of his Base Salary actually paid
for such year and his maximum Annual Bonus shall be 200% of his Base Salary
actually paid for such year, but the actual Annual Bonus shall be determined on
the basis of the Executive’s and/or the Company’s attainment of objective
financial performance metrics (including but not limited to funds from
operations or total shareholder return) or a combination of the Company’s
attainment of such financial performance metrics and the Executive’s attainment
of

 

-2-



--------------------------------------------------------------------------------

individual objectives, in each case as established by the Compensation Committee
of the Board in accordance with the terms and conditions applicable to similarly
situated executives of the Company under such bonus plan(s).

(iii) Acknowledgement of Restricted Stock Awards.

(A) 2008 Restricted Stock. The parties hereby acknowledge and agree that the
REIT has granted the Executive 17,644 restricted shares of the REIT’s common
stock in satisfaction of the REIT’s obligation under the Original Agreement to
grant the Executive the Restricted Stock contemplated by, and defined in,
Section 4 of the Original Agreement, as amended and restated on December 16,
2008 (the “2008 Restricted Stock”). The terms and conditions of the 2008
Restricted Stock are set forth in a Restricted Stock Agreement, dated
January 17, 2008, between the Executive and the REIT.

(B) 2008 Restricted Stock Units. The parties further acknowledge and agree that,
on October 2, 2008, the REIT granted the Executive 61,556 restricted stock units
(the “2008 RSUs”) under the Second Amended and Restated 2003 Incentive Award
Plan of Maguire Properties, Inc., Maguire Properties Services, Inc. and Maguire
Properties, L.P. (the “Incentive Plan”). The terms and conditions of the 2008
RSUs are set forth in a Restricted Stock Unit Award Agreement, dated October 2,
2008, between the Executive and the REIT.

(iv) Restricted Stock Unit Award. The Company shall, on the Effective Date or as
soon as reasonably practicable thereafter, grant the Executive 52,000 restricted
stock units with dividend equivalent rights (the “2009 RSUs” and, together with
the 2008 RSUs, the “RSUs”), which shall be subject to time-based vesting, under
the Incentive Plan. Consistent with the foregoing, the terms and conditions of
the 2009 RSUs shall be set forth in an award agreement (the “2009 RSU
Agreement”) substantially in the form attached hereto as Exhibit A, to be
entered into by the Company and the Executive and which shall evidence the grant
of the 2009 RSUs.

(v) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all other incentive plans,
practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are applicable generally to
senior executives of the Company.

(vi) Welfare Benefit Plans. During the Employment Period, the Executive and the
Executive’s eligible family members shall be eligible for participation in the
welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, disability, employee life, group life and
accidental death insurance plans and programs) maintained by the Company for its
senior executives.

(vii) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company applicable to senior executives of the Company.

 

-3-



--------------------------------------------------------------------------------

(viii) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to such fringe benefits and perquisites as are provided by the Company
to its senior executives from time to time, in accordance with the policies,
practices and procedures of the Company.

(ix) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company applicable to its senior executives.

(x) Compensation Gross-Up. The amount of compensation payable to the Executive
pursuant to Sections 2(b)(i), (ii), (iii) and (iv) above shall be “grossed up”
as necessary (on an after-tax basis) to compensate for any additional social
security withholding taxes due as a result of the Executive’s shared employment
by the Operating Partnership, the REIT and, if applicable, any subsidiary and/or
affiliate thereof. If any amounts become payable to the Executive pursuant to
this Section 2(b)(x), then such amounts shall be paid to the Executive promptly
following the remittance of such taxes to the appropriate taxing authority, but
in no event later than the end of the calendar year following that in which any
such remittance is made.

(xi) Indemnification Agreement. The parties hereby acknowledge that they
previously entered into an Indemnification Agreement (the “Indemnification
Agreement”), effective as of January 17, 2008.

3. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death or Disability during the Employment
Period. For purposes of this Agreement, “Disability” shall mean the absence of
the Executive from the Executive’s duties with the Company on a full-time basis
for 90 consecutive days or for a total of 180 days in any 12-month period, in
either case as a result of incapacity due to mental or physical illness which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean the occurrence of any one or more of the following events
unless the Executive fully corrects the circumstances constituting Cause within
a reasonable period of time after receipt of the Notice of Termination (as
defined below):

(i) the Executive’s willful and continued failure to substantially perform his
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after his issuance of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to the
Executive by the Board, which demand specifically identifies the manner in which
the Board believes that the Executive has not substantially performed his
duties;

 

-4-



--------------------------------------------------------------------------------

(ii) the Executive’s willful commission of an act of fraud or dishonesty
resulting in economic or financial injury to the Company;

(iii) the Executive’s conviction of, or entry by the Executive of a guilty or no
contest plea to, the commission of a felony or a crime involving moral
turpitude;

(iv) a willful breach by the Executive of his fiduciary duty to the Company
which results in economic or other injury to the Company; or

(v) the Executive’s willful and material breach of the Executive’s covenants set
forth in Section 8(a) or 8(b) hereof.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of any of the conduct described in Section 3(b) hereof, and specifying
the particulars thereof in detail; provided, that if the Executive is a member
of the Board, the Executive shall not vote on such resolution nor shall the
Executive be counted in determining the “entire membership” of the Board.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any one or more of the
following events without the Executive’s prior written consent, unless the
Company fully corrects the circumstances constituting Good Reason (provided such
circumstances are capable of correction) prior to the Date of Termination (as
defined below):

(i) the assignment to the Executive of any duties materially inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 2(a) of this Agreement, or any other action by the Company which
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

 

-5-



--------------------------------------------------------------------------------

(ii) the Company’s reduction of the Executive’s Base Salary or Annual Bonus
opportunity, each as in effect on the date hereof or as the same may be
increased from time to time;

(iii) the relocation of the Principal Location to a location more than thirty
(30) miles from such location, or the Company’s requiring the Executive to be
based at a location more than thirty (30) miles from the Principal Location,
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s present business travel obligations;

(iv) the Company’s failure to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement, as contemplated in Section 9
hereof; or

(v) the Company’s failure to cure a material breach of its obligations under the
Agreement after written notice is delivered to the Board by the Executive which
specifically identifies the manner in which the Executive believes that the
Company has breached its obligations under the Agreement and the Company is
given a reasonable opportunity to cure any such breach.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by a Notice of Termination to
the other parties hereto given in accordance with Section 11(c) of this
Agreement. For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

4. Obligations of the Company upon Termination.

(a) Without Cause or For Good Reason. Subject to Section 4(d) below, if, during
the Employment Period, the Executive incurs a “separation from service” from the
Company (within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”), and Treasury Regulation
Section 1.409A-1(h)) (a “Separation from Service”) during the Employment Period
by reason of (1) a termination of the Executive’s employment without Cause, or
(2) a termination of the Executive’s employment by the Executive for Good
Reason:

(i) The Executive shall be paid, in a single lump sum payment on the date of the
Executive’s termination of employment, the aggregate amount of the Executive’s
earned but unpaid Base Salary and accrued but unpaid vacation pay through

 

-6-



--------------------------------------------------------------------------------

the date of such termination (the “Accrued Obligations”). In addition, the
Executive shall be paid, in a single lump sum payment within 60 days after the
date of the Executive’s Separation from Service (such date, the “Date of
Termination”) (with the exact payment date to be determined by the Company in
its discretion), the aggregate amount of (A) any Annual Bonus required to be
paid to the Executive pursuant to Section 2(b)(ii) above for any fiscal year of
the Company that ends on or before the Date of Termination to the extent not
previously paid (the “Unpaid Bonus”), and (B) one and one-half (1.5) (the
“Severance Multiple”) times the sum of (x) the Base Salary in effect on the Date
of Termination plus (y) the average Annual Bonus received by the Executive for
the three complete fiscal years (or such lesser number of years as the Executive
has been employed by the Company) of the Company immediately prior to the Date
of Termination (the “Severance Amount”);

(ii) The Executive shall be paid, in a single lump sum payment within 60 days
after the Date of Termination (with the exact payment date to be determined by
the Company in its discretion), a pro rata portion of the Annual Bonus for the
partial fiscal year in which the Date of Termination occurs in an amount
determined based on (A) the extent to which the financial performance targets
applicable to such Annual Bonus (pro rated based on the number of days in such
fiscal year through the Date of Termination and as if the entire Annual Bonus
was based solely on such financial performance targets for such fiscal year) are
actually achieved as of the Date of Termination, or (B) if such financial
performance targets have not been established by the Compensation Committee of
the Board, the Annual Bonus earned by the Executive (regardless of whether such
amount was paid out on a current basis or deferred) for the fiscal year of the
Company immediately preceding the Date of Termination (pro rated based on the
number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination) (a “Pro-Rated Annual Bonus”);

(iii) Any unvested shares of the 2008 Restricted Stock and any unvested RSUs
shall become immediately vested in full.

(iv) During the period commencing on the Date of Termination and ending on the
earlier of (i) the eighteen month anniversary of the Date of Termination and
(ii) the expiration of the Executive’s eligibility for benefits under
Section 4980B of the Code and the regulations thereunder (“COBRA”), the Company
shall continue to provide the Executive and the Executive’s eligible family
members with group health insurance coverage at least equal to that which would
have been provided to them if the Executive’s employment had not been
terminated; provided, however, that if the Executive becomes re-employed with
another employer and is eligible to receive group health insurance coverage
under another employer’s plans, the Company’s obligations under this
Section 4(a)(iv) shall be reduced to the extent comparable coverage is actually
provided to the Executive and the Executive’s eligible family members, and any
such coverage shall be reported by the Executive to the Company; and

(v) For a period of not more than one year following the Date of Termination,
the Company shall, at its sole expense and on an as-incurred basis, provide the
Executive with reasonable outplacement services directly related to the
Executive’s Separation from Service which shall be consistent with industry
practice for similarly situated executives.

 

-7-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall payment of the amounts provided
for in Sections 4(a)(i)(B) and 4(a)(ii), (iii), (iv), and (v) above be required
to be made unless the Executive executes and delivers to the Company a release
of claims in substantially the form attached hereto as Exhibit B (the “Release”)
within twenty-one (21) days (or, to the extent required by applicable law,
forty-five (45) days) following the Date of Termination and the Executive does
not revoke such release within seven (7) days thereafter.

(b) For Cause or Without Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive without Good Reason
(other than a Change in Control Resignation) during the Employment Period, the
Company shall have no further obligations to the Executive under this Agreement
other than pursuant to Sections 7, 8 and 12(b) hereof, and the obligation to pay
to the Executive the Accrued Obligations in cash within 30 days after the date
of the Executive’s termination. For the avoidance of doubt, neither (i) the
obligations of the Company under the Indemnification Agreement, nor (ii) any
obligation of the Company to pay or provide accrued or vested benefits to which
the Executive may be entitled under the Company’s 401(k), savings and retirement
plans and welfare benefit plans as in effect from time to time, shall be deemed
“obligations to the Executive under this Agreement” for purposes of this
Section 4(b).

(c) Death or Disability. Subject to Section 4(d) below, if the Executive incurs
a Separation from Service by reason of the Executive’s death or Disability
during the Employment Period:

(i) The Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, in cash within 30 days
promptly after the date of the Executive’s termination;

(ii) 100% of the Executive’s annual Base Salary, as in effect on the Date of
Termination, shall be paid to the Executive’s estate or beneficiaries or to the
Executive, as applicable, in cash within 30 days following the Date of
Termination (with the exact payment date to be determined by the Company in its
discretion);

(iii) The Pro-Rated Annual Bonus shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, within 60 days after the Date
of Termination (with the exact payment date to be determined by the Company in
its discretion);

(iv) Any unvested RSUs shall become immediately vested in full.

(v) During the period commencing on the Date of Termination and ending on the
earlier of (i) the twelve month anniversary of the Date of Termination and
(ii) the expiration of the Executive’s eligibility for benefits under COBRA, the
Executive and the Executive’s eligible family members shall continue to be
provided with group health insurance coverage at least equal to that which would
have been provided to them if the Executive’s employment had not been
terminated; provided, however, that if the

 

-8-



--------------------------------------------------------------------------------

Executive becomes re-employed with another employer and is eligible to receive
group health insurance coverage under another employer’s plans, the Company’s
obligations under this Section 4(c)(v) shall be reduced to the extent comparable
coverage is actually provided to the Executive and the Executive’s eligible
family members, and any such coverage shall be reported by the Executive to the
Company.

(d) Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no compensation or benefits, including without limitation any severance payments
or benefits payable under Section 4 or 5 hereof, shall be paid to the Executive
during the 6-month period following the Executive’s “separation from service”
(within the meaning of Section 409A(a)(2)(A)(i) of the Code) if the Company
determines that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such
6-month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of the Executive’s death), the Company shall pay the
Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Executive during such period.

5. Termination Upon a Change in Control. Subject to Section 4(d) above, if a
Change in Control (as defined herein) occurs during the Employment Period and
the Executive incurs a Separation from Service (a) by reason of a termination by
the Company without Cause or by the Executive for Good Reason, in each case
within two (2) years after the effective date of the Change in Control or
(b) provided that the Executive remains continuously employed by the Company
through the one year anniversary of the effective date of the Change in Control
(the “CIC Anniversary Date”), by the Executive for any reason on or within 30
days after the CIC Anniversary Date (a “Change in Control Resignation”), then
the Executive shall be entitled to the payments and benefits provided in
Section 4(a) hereof, subject to the terms and conditions thereof (including,
without limitation, the requirement that a condition to the Executive’s right to
receive the amounts provided for in Sections 4(a)(i)(B) and 4(a)(ii), (iii),
(iv), and (v) is that the Executive execute, deliver and not revoke the
Release), except that for purposes of this Section 5, the Severance Multiple
shall equal two (2). In addition, in the event of a Separation from Service
described in this Section 5, all outstanding stock options, restricted stock,
restricted stock units and other equity awards granted to the Executive under
any of the Company’s equity incentive plans (or awards substituted therefore
covering the securities of a successor company), other than awards subject to
performance-based vesting, shall become immediately vested and exercisable in
full. For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following events:

(i) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and the rules thereunder) of
“beneficial ownership” (as determined pursuant to Rule 13d-3 under the Exchange
Act) of securities entitled to vote generally in the election of directors
(“voting securities”) of the REIT that represent 35% or more of the combined
voting power of the REIT’s then outstanding voting securities, other than

 

-9-



--------------------------------------------------------------------------------

(A) an acquisition of securities by a trustee or other fiduciary holding
securities under any employee benefit plan (or related trust) sponsored or
maintained by the REIT or any person controlled by the REIT or by any employee
benefit plan (or related trust) sponsored or maintained by the REIT or any
person controlled by the REIT, or

(B) an acquisition of securities by the REIT or a corporation owned, directly or
indirectly, by the stockholders of the REIT in substantially the same
proportions as their ownership of the stock of the REIT, or

(C) an acquisition of securities pursuant to a transaction described in clause
(iii) below that would not be a Change in Control under clause (iii).

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this clause (i): an
acquisition of the REIT’s securities by the REIT which causes the REIT’s voting
securities beneficially owned by a person or group to represent 35% or more of
the combined voting power of the REIT’s then outstanding voting securities;
provided, however, that if a person or group shall become the beneficial owner
of 35% or more of the combined voting power of the REIT’s then outstanding
voting securities by reason of share acquisitions by the REIT as described above
and shall, after such share acquisitions by the REIT, become the beneficial
owner of any additional voting securities of the REIT, then such acquisition
shall constitute a Change in Control;

(ii) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election by the REIT’s shareholders, or nomination for
election by the Board, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

(iii) the consummation by the REIT (whether directly involving the REIT or
indirectly involving the REIT through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the REIT’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction

(A) which results in the REIT’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the REIT or the person that, as a
result of the transaction, controls, directly or indirectly, the REIT or owns,
directly or indirectly, all or substantially all of the REIT’s assets or
otherwise succeeds to the business of the REIT (the REIT or such person, the

 

-10-



--------------------------------------------------------------------------------

“Successor Entity”)) directly or indirectly, at least 50% of the combined voting
power of the Successor Entity’s outstanding voting securities immediately after
the transaction, and

(B) after which no person or group beneficially owns voting securities
representing 35% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (B) as beneficially owning 35% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the REIT prior
to the consummation of the transaction; or

(iv) approval by the REIT’s shareholders of a liquidation or dissolution of the
REIT.

For purposes of clause (i) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of the REIT’s
shareholders, and for purposes of clause (iii) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of the REIT’s shareholders.

6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.

7. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and except as expressly provided, such
amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to pay as incurred (within 30 days following the
Company’s receipt of an invoice from the Executive), to the full extent
permitted by law, all reasonable legal fees and expenses which the Executive or
his beneficiaries may reasonably incur as a result of any contest (regardless of
the outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive or his beneficiaries about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code. The preceding
sentence shall not apply with respect to any such contest if the court having
jurisdiction over such contest determines that the Executive’s claim in such
contest is frivolous or maintained in bad faith.

 

-11-



--------------------------------------------------------------------------------

8. Confidential Information and Non-Solicitation.

(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the REIT, the Operating Partnership, Maguire Services, Inc., a Maryland
corporation, and their respective subsidiaries and affiliates (collectively, the
“Maguire Group”), and each of their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it; provided, that if the Executive receives actual notice that
the Executive is or may be required by law or legal process to communicate or
divulge any such information, knowledge or data, the Executive shall promptly so
notify the Company.

(b) While employed by the Company and, for two (2) years after the Date of
Termination, the Executive shall not directly or indirectly solicit, induce, or
encourage any employee, consultant, agent, customer, vendor, or other parties
doing business with any member of the Maguire Group to terminate their
employment, agency, or other relationship with the Maguire Group or such member
or to render services for or transfer their business from the Maguire Group or
such member and the Executive shall not initiate discussion with any such person
for any such purpose or authorize or knowingly cooperate with the taking of any
such actions by any other individual or entity.

(c) In no event shall an asserted violation of the provisions of this Section 8
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement. However, in recognition of the facts that
irreparable injury will result to the Company in the event of a breach by the
Executive of his obligations under Sections 8(a) and (b) of this Agreement, that
monetary damages for such breach would not be readily calculable, and that the
Company would not have an adequate remedy at law therefor, the Executive
acknowledges, consents and agrees that in the event of such breach, or the
threat thereof, the Company shall be entitled, in addition to any other legal
remedies and damages available, to specific performance thereof and to temporary
and permanent injunctive relief (without the necessity of posting a bond) to
restrain the violation or threatened violation of such obligations by the
Executive.

9. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

-12-



--------------------------------------------------------------------------------

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

10. Payment of Financial Obligations. The payment or provision to the Executive
by the Company of any remuneration, benefits or other financial obligations
pursuant to this Agreement shall be allocated to the Operating Partnership, the
REIT and, if applicable, any subsidiary and/or affiliate thereof in accordance
with the Employee Sharing and Expense Allocation Agreement, by and between the
REIT, the Operating Partnership, and Maguire Services, Inc., as in effect from
time to time.

11. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b) Arbitration. Except as set forth in Section 8(c) above, any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement or
the interpretation of this Agreement or any arrangements relating to this
Agreement or contemplated in this Agreement or the breach, termination or
invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in Los Angeles, California in accordance with the
then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. In the event of such an arbitration proceeding, the Executive and the
Company shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event the Executive and the Company
cannot agree on an arbitrator, the Administrator of JAMS/Endispute will appoint
an arbitrator. Neither the Executive nor the Company nor the arbitrator shall
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state of California, or federal law, or both, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award and a written, reasoned opinion in support
thereof. Judgment upon the award may be entered in any court having jurisdiction
thereof.

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive: at the Executive’s most recent address on the records of
the

 

-13-



--------------------------------------------------------------------------------

Company,

If to the REIT or the Operating Partnership:

Maguire Properties, Inc.

355 South Grand Avenue, Ste. 3300

Los Angeles, CA 90071

Attn: General Counsel

with a copy to:

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA 90071

Attn: Julian Kleindorfer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(d) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Exchange Act and the rules and regulations
promulgated thereunder, then such transfer or deemed transfer shall not be made
to the extent necessary or appropriate so as not to violate the Exchange Act and
the rules and regulations promulgated thereunder.

(e) Section 409A of the Code.

(i) To the extent applicable, this Agreement shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, if the Company
determines that any compensation or benefits payable under this Agreement may
not be either exempt from or compliant with Section 409A of the Code and related
Department of Treasury guidance, the Company may in its sole discretion adopt
such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Company determines are necessary or appropriate to
(i) exempt the compensation and benefits payable under this Agreement from
Section 409A of the Code and/or preserve the intended tax treatment of such
compensation and benefits, or (ii) comply with the requirements of Section 409A
of the Code and related Department of Treasury guidance; provided, however, that
this Section 11(e)(i) does not create an obligation on the part of the Company
to adopt any such amendment, policy or procedure or take any such other action.

(ii) To the extent permitted under Section 409A of the Code, any separate
payment or benefit under this Agreement or otherwise shall not be deemed
“nonqualified deferred compensation” subject to Section 409A of the Code and
Section

 

-14-



--------------------------------------------------------------------------------

9(c) hereof to the extent provided in the exceptions in Treasury Regulation
Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other applicable exception
or provision of Section 409A of the Code.

(iii) To the extent that any payments or reimbursements provided to the
Executive under this Agreement, including, without limitation under
Section 2(b)(vii) or 2(b)(viii), are deemed to constitute compensation to which
Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts shall
be paid or reimbursed to the Executive reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Executive’s right to such payments or
reimbursement shall not be subject to liquidation or exchange for any other
benefit.

(f) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(g) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(h) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

(i) Entire Agreement. As of the Effective Date, this Agreement, together with
the Indemnification Agreement, the Restricted Stock Agreement evidencing the
2008 Restricted Stock, the Restricted Stock Unit Award Agreement evidencing the
2008 RSUs, and the 2009 RSU Agreement, constitutes the final, complete and
exclusive agreement between the Executive and the Company with respect to the
subject matter hereof and replaces and supersedes any and all other agreements,
offers or promises, whether oral or written, between the parties concerning the
subject matter hereof (including, without limitation, the Original Agreement).

(j) Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

(k) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, each of the REIT and the Operating
Partnership has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.

 

MAGUIRE PROPERTIES, INC.,

a Maryland corporation

By:   /s/ DOUGLAS J. GARDNER  

Name: Douglas J. Gardner

Title: Executive Vice President, Operations

 

MAGUIRE PROPERTIES, L.P.,

a Maryland limited partnership

By:   Maguire Properties, Inc. Its:   General Partner

 

By:   /s/ DOUGLAS J. GARDNER  

Name: Douglas J. Gardner

Title: Executive Vice President, Operations

 

“EXECUTIVE” By:   /s/ SHANT KOUMRIQIAN   Shant Koumriqian

 

S-1